Hooper, J.
1. If a conditional-sale contract be executed on personalty not within the limits of this State, and such property is afterwards brought within this State, the contract shall be recorded within six months after the property is so brought in. Civil Code (1910), §§ 3259, 3319.
2. A truck sold in the State of Alabama under a conditional-sale contract was on December 31, 1930, levied upon in Fulton county, Georgia, under an attachment. A claim thereto was filed by the holder of the conditional-sale contract, which contract was not recorded in Eulton county until February 2, 1931. There was ample evidence from which the judge of the municipal court of Atlanta, sitting without a jury, was authorized to find that the vendee of the truck (defendant in attachment) brought it within the State during June, 1930, kept it in vendee’s place of business at 1000 Marietta street, Atlanta, and used it “as a pick-up truck” in connection with its business in that city. Held: The evidence authorized the judgment in favor of the plaintiff in attachment and against the claimant. See Armitage-Herschell Co. v. Muscogee Real Estate Co., 119 Ga. 552, 554 (46 S. E. 634); Malone & Grant Co. v. Hammond, 6 Ga. App. 114 (2) (64 S. E. 666); Civil Code (1910), § 5124.
3. No error of law appearing, the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Broyles, C. J., concurs. MacIntyre, J., not presiding.